DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Status of the Claims
Claims 1-5, 7-9 and 11-22 are pending; claims 6 and 10 are canceled; claims 1, 4, 5, 7, 15, 16, 21 and 22 are amended. Claims 1-5, 7-9 and 11-22 are examined below. 

Priority
The present application was filed 03/02/2019. This application also claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/465,954 03/02/2017.

Withdrawn Objections/Rejections
The previous objection to claim 1 is withdrawn in response to Applicant’s amendments to the claims.
The previous objections to the specification are withdrawn in response to Applicant’s amendments filed 11/24/2021 (which correct the description of Figure 4C and delete the last paragraph in the substitute specification filed 05/17/2021).
The previous rejection of claims under 35 U.S.C. 112(a) regarding new matter is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims. See the new grounds set forth in detail below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at lines 9 and 10 are objected to because of grammar, these claims recite two prepositions adjacent to one another (see “by: for”). As such, the claim language is objected to because it appears that only one of these should be recited (either “by” or “for”). 
Claim 1 recites “a respective maximum response of each of the sensing areas (Rmax)” at lines 16-17. The abbreviation “Rmax” should immediately follow the full meaning for which it is an abbreviation (since the abbreviation doesn’t represent all the plural sensing area maximum response, but rather is an abbreviation that stands for maximum response (singular) at each area). As such, it is suggested that Applicant amend in order to recite something such as “a maximum response (Rmax) at each of the sensing areas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A review of the prosecution history shows that claim 12 was newly recited on 09/08/2020. The language “immobilizing the ligands onto the one or more sensing areas by using a microfluidic module” is new matter as of 09/08/2020. In remarks filed on 09/08/2020, Applicant indicates no new matter was added by way of the amendments, and indicated support could be found in the original claims and paragraphs 32-33. However, neither the original claims or specification refer the method as claimed as including an active method step of immobilizing ligands by using a microfluidic module as claimed. Rather, paragraphs [0032] and [0033] of the PG publication merely support controlling immobilization time of ligand to sensing areas in each channel so various ligand amounts can be immobilized. There is no mention in the original specification of a “microfluidic module”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, although amended, is still indefinite because it is unclear how the act of “identifying the valid portion” is performed because the step that is for “identifying a valid portion” concludes (line 2 of page 4 of claims) with “including the respective first portion... in the valid portion”. Put another way, it is not clear how “identifying a valid portion” can involve putting the “the respective first portion” into “ the valid portion” since “the valid portion” is the unknown variable being identified. 
In particular, as amended claim 1 recites the step of “identifying a valid portion of the data measured at the multi-channel SPR device by: for each of the sensing areas”, this “identifying” step recited as being performed by the actions of: 
1) “generating” a plot for a versus b, where a) is each binding response substantially at and prior to Req and b) is Rmax at each sensing area “when the respective amount of the ligand is bound at each of the sensing areas”, 
2) “determining” for each sensing area a first portion of the data associated with a valid portion of the plot to that area (“respective plot”) where Req is directly proportional to Rmax, and 
3) “including” the first portion of the data (i.e., including the data where Req is proportional to Rmax) for each sensing area/plot in the valid portion of the data. 
The claim (as a whole, or at or after step 3) fails to conclude with a result that is “identifying the valid portion” as is the intended results of the “identifying step”. It is not readily clear what is identified as the valid portion. Specifically, it is not clear if the valid portion of the plot is identified as the portion of data, i.e., the data where Req is proportional to Rmax is the valid portion of the data, or rather if this data (where Req is proportional to Rmax) is included (subsequently) into the already determined “valid portion of the data”. 
Based on a review of the specification, it appears this recited language “a valid portion of the data measured” is referenced at page 6; (see at the specification at page 6) the specification recites “for binding kinetic measurements, an injection of analyte of a given concentration is made to flow over the said areas to obtain its binding kinetics. To validate that the measurement obeys the pseudo-first order binding kinetics, a plot of the equilibrium binding responses (Req) vs. the amounts of immobilized ligand (Rimmob, which is proportional to Rmax) is generated. Only when Req is directly proportional to Rimmob will the pseudo-first order condition be valid. If a portion of the plot is not directly proportional to Rimmob due to the secondary effects, it will be discarded”. It appears from this passage of the specification, valid data would only be that data that is identified as data that shows/exhibits Req directly proportional to Rimmob when plotting Req vs. Rimmob (only the directly proportional data on the plot would be considered valid, which this is not clear from newly recited language).
This rejection (immediately above) also applies to claim 7, which recites “applying a linear model to identify a valid portion of the data….including the respective first portion of the data for the each of the sensing areas in the valid portion” (i.e., the claim says identifying the valid portion by including the data in the valid portion, which is confusing as there is not step that ultimately results and clearly communicates the steps were performed to “identify the valid portion” or “thereby identifying the valid portion”). 
Claim 1 is further indefinite regarding the claim language “the respective amount of ligand is bound at the each of the sensing areas"; this claim language is confusing because the ligand is already immobilized (i.e., bound) at the sensing areas. As such, it is unclear what is encompassed by “when the respective amount of ligand is bound at the each of the sensing areas” (for example, this could mean ligand which is already bound. For the purposes of examination, it appears Applicant means “maximum response when the amount of ligand at each sensing area is bound to analyte). The recited claim language is confusing and makes no mention of Rmax in relation to the analyte bound at the immobilized ligand at each sensing area. 
Claims 4, 5, 15 and 16 are rejected as indefinite because the recited language is confusing because although the claims are directed to methods, the limitations of these claims do not appear to recite any additional method steps (action) taken as part of the method. For example, claim 4 recites “wherein the valid portion of the data further comprises a second portion for each of the sensing areas where the Req is directly proportional with the respective amount of ligand immobilized on the each of the sensing areas”; it is unclear if the recited limitation is intended as part of the step/act of “identifying” the valid portion, or rather if these limitations are merely intrinsic characteristics of the valid portion of the data that naturally follow. This is similarly the case for the limitations of claims 5, 15 and 16, the limitations of these claims fail to clearly require any additional method steps be performed. The claims are indefinite because it is unclear how these limitations fail to further the method.
Claims 1 and 7 recites “respective binding response substantially at and prior to equilibrium”; the term “substantially” is a relative term that renders the claim indefinite because “substantially” is not clearly defined by the claims or specification and there is no standard of measure such to determine what is and what is not covered by the terminology “substantially at equilibrium” (i.e., what binding responses outside of “equilibrium” would be considered “substantially at equilibrium”). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (see the MPEP at 2106 ). See MPEP 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Regarding claim 1, the amended claim language includes “identifying a valid portion of the data measured…for each of the sensing areas”, identifying by “generating a respective plot (binding response substantially at and prior to Req versus Rmax), determining a first portion for each sensing area associated with a valid portion where Req is proportional to Rmax, and including the first portion in the valid portion. The step of generating a plot (for each sensing area) for Req versus Rmax directed to mathematical concept (the plot itself is a mathematical representation of the data). Further determining a first portion for each sensing area where Req is proportional to Rmax is also an abstract idea, because this amounts to mental concepts, namely concepts performed in the human mind by forming an observation, evaluation, judgement or opinion about the plotted data (i.e., merely looking at the data and determining the portion of data showing Req proportional to Rmax). Further when “including the first portion in the valid portion” is given broadest reasonable interpretation, this may be interpreted as the act of “identifying” (i.e., identifying this portion where Req is proportional to Rmax as the “valid portion”).
Independent claim 1 also recites, following the steps of identifying, a step of “determining”, namely determining one or more respective constants comprising at least one of ka, kd or kD. Although the claim has been amended in order to omit that this step is accomplished by performing pseudo first order binding kinetics analysis based on the valid portion, when the pending claim language is given broadest reasonable interpretation, “determining” one or more constants comprising at least one of ka, kd or Kd is still considered to amount to performing mathematical concepts, since these are mathematical values reasonably considered extrapolated from the plotted data (the valid portion referenced above). Even if this language wasn’t considered to be a mathematical concept, the determining step would still be considered an abstract idea as it is further considered an evaluation of the data (such as one observing the valid portion and performing an evaluation, for example in one’s mind, to determine at least one of the constants). 
See also at independent claim 7, the claim recites, at the intended use of the device provided as part of the claimed method, a step of “applying a linear regression fit to a linear model to identify a valid portion of the data by determining a respective portion of the data for each of the sensing areas, the respective first portion of the data being associated with the respective analyte-ligand binding interaction on each of the sensing areas where the linear model is fitted by             
                R
                e
                q
                =
                
                    
                        C
                    
                    
                        C
                        +
                        K
                        D
                    
                
                
                    
                        R
                    
                    
                        i
                        m
                        m
                        o
                        b
                    
                
            
        ” and “determining data binding affinity” for each interaction at each of the sensing areas based on the valid portion of the data. However, these limitations also are directed to abstract ideas because they amount to mathematical concepts (fitting the linear model) and also amount to mental concepts, e.g., determining binding affinity is mathematical concept and a mental process of evaluating/judging the data that is considered to be the valid portion, the valid portion observed by mere observation of the linear model. 
Regarding the abstract ideas as set forth above; see e.g. Gottschalk v. Benson, the Supreme Court has ruled that a process claim directed to an algorithm is not patentable; and further Parker v. Flook, a mathematical algorithm is not patentable if its application is not novel. The acts of performing mathematical manipulations/equations and analysis of measured data  are not themselves patentable concepts. 
Step 2A, Prong 2
The above discussed limitations are themselves judicial exceptions; judicial exceptions themselves are not a practical application thereof. 
Regarding independent claim 1, in addition to the above indicated judicial exceptions, further sets forth additional actively performed, see for example the claim recites steps/limitations of “using a multi-channel SPR device to: deliver an analyte solution with a predefined concentration of an analyte in a single injection onto sensing areas of a sensor surface, wherein: a respective amount of a ligand is immobilized on each of the sensing areas, wherein the ligand comprises antibodies; and measure simultaneously data associated with a respective analyte-ligand binding interaction on each of the sensing areas. However, these active method steps of using an SPR device by performing the intended steps (to deliver analyte solution with predefined concentration to the sensing areas comprising immobilized ligand as claimed) and measuring are data gathering steps, namely steps performed in order to gather the data (input) for the calculations/analysis, and such steps do not integrate the judicial exceptions themselves into a practical application thereof. See MPEP 2106.05(g).
Similarly, regarding independent claim 7, in addition to the limitations that are judicial exception(s) as indicated previously above, the claim recites “providing a multi-channel SPR device” recited as intended for the claimed functions (namely to deliver and to measure as claimed), see the analysis as provided previously discussed above as at claim 1, for the reasons as indicated above, these limitations are not integrating the judicial exceptions into practical application, these are limitations directed to the gathering of data. Also, as with claim 1 discussed above, the judicial exceptions themselves cannot integrate into practical application (a judicial exception is not a practical application thereof). 
The above reasoning also follows for dependent claims 2 and 8 (describing the multi-channel SPR device), claims 3 and 9 (further comprising the sensor surface), and claims 11-14 and 17-21 (each describing the sensor channels and immobilized ligand/ligand densities), specifically the additional limitations recited at these claims are also directed to the gathering of the data (limitations recited in the steps required for gathering the data). Data gathering steps/limitations that are required in order to use the judicial exception do not add a meaningful limit on the judicial exception as they are considered to be insignificant extra-solution activity. The limitations of these dependent claims are ancillary to the overall focus of the method as claimed (necessary for obtaining the binding interaction data).
There are no additionally recited claim steps or elements  which further applies, relies on or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Similarly, the amended limitations at claim 7, “an analyte solution with a predefined concentration (C)”, and “the C is equal to or greater than a known binding affinity (KD) of the analyte ” fail to amount to integration of the judicial exception(s) into a practical application because these limitations are further placing limit on the data gathering steps/elements themselves (the predefined concentration of analyte). None of these limitations further apply, rely on or use the judicial exception such to integrate the judicial exception into a practical application. Also noted (as discussed previously and in detail below), claim 7 merely requires the step of providing a multi-channel SPR device, and does not clearly recite or require that the steps/elements recited following the step of providing the device, be performed as part of the method (merely requires the providing the device intended for the recited functions/steps).
Also, the limitations at claims 21 and 22 do not amount to a practical application of the judicial exceptions. These claims recite that the SPR device is “further configured” to immobilize the ligand at the sensing areas. The limitations recited at these claims are not recited as active method steps performed as part of the claimed method. Rather it appears all that is required of the device, based on these limitations, is that the device be capable of the recited functions, namely capable of delivering ligand solution to the sensing areas and controlling exposure at each of the sensing areas. There are no steps or elements which further take the judicial exception(s) and practically apply them.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, these additional active steps/elements as outlined above fail to add significantly more to the judicial exceptions. For example, regarding the data gathering steps themselves, namely the using or providing a multi-channel SPR device to deliver analyte with predefined concentration onto one or more sensing areas comprising immobilized ligand in differing concentrations, where each sensing area is in a respective channel of the multi-channel device, adopting high concentration (e.g., saturating concentration)  (claims 1, 7, 11-14, 17-21) fail to amount to steps that gather the binding/interaction data in an unconventional or non-routine way. Performing such steps as described are well understood, routine and conventional activity previously taken by those of ordinary skill in the art (see for example, Karlsson et al., US PG Pub No. 2014/0147937A1 cited in detail below under 35 U.S.C. 102). Also, Andersson, US PG Pub No. 2007/0016378A1. Andersson et al. teach methods comprising delivery of analytes with a predefined concentration onto one or more sensing (a plurality of different) areas of a sensor surface, the sensor surface comprising ligand (see Andersson teach antibody) immobilized on the one or more sensing areas (see paras [0038]-[0039], [0041]-[0042], particularly para [0085], Andersson address providing a number of surface areas with different ligand densities of an immobilized ligand and a single analyte concentration). Andersson et al. does teach measuring data associated with an interaction between analyte and ligands (see Anderson teaches measuring a change at the sensing surface, para [0037], [0041], [0042] and [0043])). Also, regarding the use or providing multi-channel SPR devices, such devices were well known and used in the art for monitoring binding interaction at a sensor surface, see in addition to the art as indicated above (for example Karlsson teach preferably use of a multi-channel device as claimed), see also Ly et al., US PG Pub No. 2009/0213383A1, who also disclose an example of a multi-channel device as claimed.
Even further, although the claims have been amended to recite the analyte solution is delivered “in a single injection”, single injection technique was routine and conventional activity previously taken by those of ordinary skill in the art. See for example, Labrie et al., WO2009/025680A1, teaching injection of analyte gradient over sensing surface of immobilized ligand (see for example Labrie, abstract and paras [009]-[0012], [0016]). See also Karlsson et al., Analyzing a kinetic titration series using affinity biosensors, Analytical Biochemistry, (2006), 349, p. 136-147. Karlsson teach as an alternate approach to sequential injections that one can perform single injection (single cycle) without the need for regeneration steps, teaching such an approach achieves binding constants that are as accurate and nearly as precise as those done with sequential injection (page 137, col. 1, para 2; 146, col. 1, para 3). Andersson US PG Pub No. 2007/0016378A1, (para [0085]), referring to BIAcore instrumentation, alternative to performing affinity assays using varying concentration of analyte and uniform concentration of ligand, one can perform such assays with a number of surface areas of different densities (surface concentrations) of immobilized ligand and a single analyte concentration.
Although the dependent claims recite specific limitations pertaining to the SPR device itself (for example, limitations as at claims 2 and 8, and others as discussed previously above), the claims are not applying the judicial exception by or with, or by the use of, the claimed device or gathering the data (the input) in a manner that goes beyond that which was considered routine and conventional in the assay art. The claims are merely using an SPR device consistent with devices known to those of skill in the art, in order to perform the method (the “machine” is merely an object on which the claimed method operates). See MPEP 2106.05(f), additional elements that invoke computer or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than the judicial exception. Multi-channel SPR device were well known in the art at the time, and further were considered a means of monitoring a binding interaction at multiple different sensing areas of immobilized ligand (Karlsson, Ly, US PG Pub No. 2009/0213383A1, citations provided previously and below). 
Further as indicated previously, the use of the SPR device as presently claimed is directed at the gathering of the data, and as such does not integrate the judicial exception(s) into practical application by further reciting a step or element that would amount to applying the output, or provide significantly more by gathering/obtaining the data in some non-routine or unconventional manner (see MPEP 2106.04).
Specifically, as indicated above the data gathered (the results of the binding at the sensing areas and the generated output of the analysis) does not appear to be data obtained in an unconventional or non-routine manner. Further, although as indicated the limitations directed to the mathematical concepts are themselves abstract ideas, the mathematical concepts are also themselves routine and conventional in the binding kinetics/assay art. See for example, evidence to further support (in addition to Karlsson) that the pseudo first order binding kinetic analysis used by Applicant (previously recited at claim 1, and the equation shown at claim 7) does not go beyond routine and conventional kinetic analysis is found at the GE Healthcare Life Sciences, Biacore Assay Handbook, (2012), (79 pages) [Accessed at https://shared-resources.dhvi.duke.edu/sites/shared-resources.dhvi.duke.edu/files/Biacore%20Assay%20Handbook.pdf on 08/17/2021]; see page 59 showing the steady state affinity equation,             
                R
                e
                q
                =
                 
                
                    
                        
                            
                                K
                            
                            
                                A
                            
                        
                        C
                        
                            
                                R
                            
                            
                                m
                                a
                                x
                            
                        
                    
                    
                        
                            
                                K
                            
                            
                                A
                            
                        
                        C
                        +
                        1
                    
                
            
        , wherein ka/kd- KA and KD is calculated as the inverse of Ka (1/KA) (consistent with the claimed equation). See the originally filed specification, Req is equal to Rmax at each sensing area, thus Req is proportional Rimmob because Rmax is proportional to Rimmob (e.g., para [0021] of the specification). 
See also the limitations of claims 21 and 22 as discussed above, the limitations recited at these claims are not recited as active method steps performed as part of the claimed method. Rather it appears all that is required of the device, based on these limitations, is that the device be capable of delivering ligand solution to the sensing areas and controlling exposure at each of the sensing areas.
The additional steps and elements recited do no more than set forth the abstract idea(s) with generalized instructions to "apply it". Adding the words “apply it” (or an equivalent thereof) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, do not meaningfully limit a claim under 35 U.S.C. 101 (see MPEP 2106.05(f)). A process of using equations (regardless of the routine and conventional nature of those equations) would need to integrate the equations into the process, as a whole, using additional steps that are not already conventional; and which are sufficient to narrow the scope of the claim so that others are not foreclosed from using the equations in different applications. The additionally recited claim elements (in addition to the judicial exceptions), when considered individually and in combination fail to add significantly more than the judicial exceptions themselves.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 9, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karlsson et al., US PG Pub No. 2014/0147937.
Karlsson et al. teach methods comprising the use of a multi-channel SPR device to deliver an analyte solution with a predefined concentration onto sensing areas of a sensor surface, the sensor surface comprising ligand (see Karlsson teaching antibody) immobilized on the one or more sensing areas (see abstract and paras [0029], [0065], [0066] and [0077], see Karlsson teach preferably using a multi-flow channel instrument). Karlsson et al. does teach using the device and measuring data associated with an interaction between analyte and ligands (see paras [0012], [0029], [0047]) at the sensing areas, and further identifying the valid data (i.e., validating the data, see Karlsson, e.g. at paras [0016], [0070]). Karlsson is teaching performance of pseudo-first order binding kinetic analysis (based on fitted data, i.e. the valid portion of data obtained) to determine one or more of ka, kd, and KD, see e.g., paras [0044]-[0066]. In particular, Karlsson does teach identifying by plotting binding rate versus the immobilization level or maximal binding capacity (Rmax) (generating plots, determining portion of the data, including (i.e., determining) the valid portion, as presently claimed). 
Regarding claim 7, see as cited previously above, Karlsson addresses a method comprising an active step of providing sensor, preferably a multi-flow channel device (a multi-channel SPR device, para [0077])”. As indicated previously, the pending claim language “providing a multi-channel SPR device to:” as written indicates the step of providing is a required active method step, and then the language suggests the limitations following “to:” are limitations directed to the intended use of the provided device (i.e., providing the device to deliver an analyte solution…). As written, the claim language requires only the active step of providing the device, and the language indicating the device must be capable of “delivering” analyte concentration as claimed, measuring data associated at claimed, and applying a linear regression fit to a liner model as claimed, determining a respective first portion of the data, and determining a binding affinity for the interaction based on the valid portion of the data. 
None of these steps/limitations as presently recited and discussed in detail above are recited as active steps performed as part of the claimed method for claim 7, and so the method as recited at claim 7 merely requires providing a device capable of/intended for all these functions. Arguably a multi-channel sensor, such as that disclosed in the invention of Karlsson, would be expected capable of performing the intended functions, because (see as cited above) Karlsson does teach alternative to multiple analyte concentration, using a plurality of densities and a single concentration, Karlsson also teaching fitting to the same linear model for Req to determining the constants including KD. 
Regarding the limitations “the C is equal to or greater than a respective binding affinity (KD) of a respective analyte-ligand binding interaction between the analyte and the ligand of each of the sensing areas”, the multi-channel device system of Karlsson would similarly be capable of receiving delivered analyte of a concentration C, so when given broadest reasonable interpretation, it appears Karlsson is providing a device consistent with that claimed.
Also, as cited previously above, the device system of Karlsson (provided in Karlsson) is similarly expected capable of measuring data as claimed at each of a plurality of sensing areas (e.g., para [0065], see also as cited previously above). Further, regarding the intended use limitation, it also is the case that the multi-channel device of Karlsson, which is capable of have multiple sensing areas exposed to an analyte solution, is a device capable of receiving delivered solution that is a single injection. 
In summary, Karlsson anticipates the claim because Karlsson is teaching a method comprising providing a multi-channel SPR device “to” (i.e., capable of) performing the recited functions. 
Claim 9 recites “wherein the sensor surface is modifiable by a layer of at least one of: a polymer, or a biomolecule”, the claims as presented do not require a polymer or biomolecule present on the surface. Considering an SPR surface, such as that of Karlsson, comprises antibody (a biomolecule), it is considered “modifiable” as claimed (i.e., is a surface capable of being modified as claimed).
Regarding claims 17, see as cited above, the cited prior art addresses a multi-channel SPR device comprising a plurality of channels, each of the plurality of channels corresponding to a respective sensing areas.
Regarding claim 18, see Karlsson et al. teach immobilizing ligand on discrete spots/channels on the sensor surface using suitable immobilization technique (para [0086]). Although Karlsson does not use language such as “microfluidic module”, one having ordinary skill would understand that in order to inject the ligand to immobilized it would necessarily need to be provided contained in some unit or self-contained component capable of holding the liquid reagent and providing it to the sensor. As such, it would have been further prima facie obvious based on the disclosure of Karlsson, that when relying on “suitable immobilization technique” that Karlsson provide the ligand by “using” a structure/unit component that holds and provides the ligand (thereby, reading on “a microfluidic module” when given broadest reasonable interpretation, since the original specification provides no limiting structure). One having ordinary skill would have a reasonable expectation of success given that the reagent must be contained and provided within some type of closed container capable of holding the liquid reagent. 
Regarding claim 19, see further as cited above, Karlsson address at least a first and second sensing area, one with less immobilized ligand than the other (thereby addressing a first amount of the ligand immobilized on the first sensing area is less than a second amount of the ligand immobilized on the second sensing area). 
Regarding claim 20, see the combination of the cited prior art addresses a plurality of sensing surfaces with different densities (see e.g. above and para [0065]), see for example including up to 4 ligand densities (para [0090], thereby addressing the at least third recited sensing area at claim 14).
Claim 22 recites, “the multi-channel SPR device is further configured to immobilize the respective amount of the ligand on the each of the sensing areas by:” then the steps for achieving immobilized ligand including the capability of “delivering a ligand solution of a predetermined ligand concentration over the sensing areas” and “controlling” the exposure time of the ligand solution at the sensing areas. The claim (22) does not further limit the claimed method steps of claim 1, as the recited language does not include steps which amount to the act of immobilizing different ligand densities at the various sensing areas. Rather, as presently recited the claim language merely requires that the SPR device is “configured to” achieve this action, i.e., configured to immobilize the respective densities (the immobilization of ligand is not recited as active steps performed when carrying out the claimed method, rather the device merely must be capable of these actions). 
Based on the disclosure of Karlsson, for the reasons as discussed previously and above, it is the case that the device system of Karlsson is considered a device “configured” to performed these desired function because, 1. as cited above the SPR device system of Karlsson is such that allows the user to deliver solutions, therefore one would expect the ability to deliver ligand solution as claimed, and 2. Karlsson teach a device in which allows control of the flow/exposure time, see for example para [0087] of Karlsson, teaching software and relevant inputs to define condition or injection of sample, indicating the system, controlled by the software is capable of controlling parameters such as flow rate, contact time.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US PG Pub No. 2014/0147937A1  in view of Andersson et al., US PG Pub No. 2007/0016378A1.
Karlsson et al. teach methods comprising the use of a multi-channel SPR device to deliver an analyte solution with a predefined concentration onto sensing areas of a sensor surface, the sensor surface comprising ligand (see Karlsson teaching antibody) immobilized on the one or more sensing areas (see abstract and paras [0029], [0065], [0066] and [0077], see Karlsson teach preferably using a multi-flow channel instrument). Karlsson et al. does teach using the device and measuring data associated with an interaction between analyte and ligands (see paras [0012], [0029], [0047]) at the sensing areas, and further identifying the valid data (i.e., validating the data, see Karlsson, e.g. at paras [0016], [0070]). Karlsson is teaching performance of pseudo-first order binding kinetic analysis (based on fitted data, i.e. the valid portion of data obtained) to determine one or more of ka, kd, and KD, see e.g., paras [0044]-[0066]. In particular, Karlsson does teach identifying by plotting binding rate versus the immobilization level or maximal binding capacity (Rmax) (generating plots, determining portion of the data, including (i.e., determining) the valid portion, as presently claimed). 
Regarding the claimed step of “identifying a valid portion of the data”, when Req and Rmax are directly proportional, as discussed Karlsson is teaching pseudo first order binding kinetics analysis, and when evaluating data with respect to the pseudo first order condition (i.e., assuming the concentration of one of the reactants of the two reactant reaction remains essentially unchanged), it would be expected that only that data which follows this proportional relationship would be considered that valid data (the data that fits the model, see for example para [0044] of Karlsson, binding model is fitted for example with different levels of surface derivatization Rmax).
As such, it appears the data measured/obtained by Karlsson’s invention further addresses the claimed limitations at the “identifying” step (para [0066], [0099] and Figure 1); Karlsson is performing the same active steps and is observing the same kind of binding (binding between analyte in a sample and ligand immobilized at a sensor surface at different areas with different density of ligand, i.e. derivatization) in the same type of system (a multi-channel SPR device, observing change in binding at the sensor surface). As a result, the valid binding data would be represented by binding at the surface of the sensor does exhibiting the directly proportional relationships as claimed, that exists between Req at or near equilibrium (the steady state) and maximum response measured at the sensing area (Rmax) (reaching the steady state at or near the maximum).
Karlsson does teach kinetic characterization has traditionally be performed using either the well-established method where each sample concentration is run in a separate cycle, and analyte is removed by regeneration of the surface between cycle (para [0053]), and also teaches in a more recently developed approach, referred to as single cycle analysis, the analyte is injected with increasing concentrations in a single cycle with no regeneration. 
However, Karlsson fails to specifically teach delivering an analyte solution with a predefined concentration (singular) in a single injection onto the sensing areas of the sensor surface, simultaneously measuring the associated interactions at the sensing areas. 
Andersson US PG Pub No. 2007/0016378A1, (para [0085]), Andersson et al. teach methods comprising delivery of analytes with a predefined concentration onto one or more sensing (a plurality of different) areas of a sensor surface, the sensor surface comprising ligand (see Andersson teach antibody) immobilized on the one or more sensing areas (see paras [0038]-[0039], [0041]-[0042], particularly para [0085], referring to BIAcore instrumentation, alternative to performing affinity assays using varying concentration of analyte and uniform concentration of ligand, one can perform such assays with a number of surface areas of different densities (surface concentrations) of immobilized ligand and a single analyte concentration. Andersson et al. does teach measuring data associated with an interaction between analyte and ligands (see Anderson teaches measuring a change at the sensing surface, para [0037], [0041], [0042] and [0043])).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have modified the methods of Karlsson et al. in order to use varying ligand density and a single analyte concentration in order to achieve the same purpose, namely to assess binding between ligand and analyte because Andersson et al. teach this as an equivalent alternative to having varying analyte concentration and a single ligand density. In particular, it was known to assess binding by either using varying analyte concentrations with uniform immobilized ligand concentration; or conversely by using uniform analyte concentration with varying immobilized ligand concentrations. It has been established by the courts that it is obvious to use one known technique for another when the techniques are recognized by the prior art (in this case, Andersson et al.) as equivalents. In the present case, Anderson et al. recognized both assay formats as being suitable for probing analyte-ligand interactions to obtain kinetic binding data. One of ordinary skill in the art would reasonable expect success in substituting one known assay format for the other.
Claim 3 recites “wherein the sensor surface is modifiable by a layer of at least one of: a polymer, or a biomolecule”, the claims as presented do not require a polymer or biomolecule present on the surface. Considering an SPR surface, such as that of Karlsson, comprises antibody (a biomolecule), it is considered “modifiable” as claimed (i.e., is a surface capable of being modified as claimed).
Regarding claims 4 and 5, see as discussed previously in detail above Karlsson does address determining valid portion of data measured at each of the sensing areas (see discussed above, as part of the kinetic analyses), the limitations of these claims do not appear to recite any additional method steps or limitations specific to any method steps. Rather, the claim language reads as limitations that are characteristics of the previously determined “valid portion” of the data that naturally follow. See as discussed in detail previously above, Karlsson and the cited art teach a method of identifying a valid portion of the data as presently claimed. 
Regarding claims 11, see as cited above, the cited prior art addresses a multi-channel SPR device comprising a plurality of channels, each of the plurality of channels corresponding to a respective sensing areas.
Based on the disclosure of Karlsson, for the reasons as discussed previously and above, it is the case that the device system of Karlsson is considered a device “configured” to performed these desired function because, 1. as cited above the SPR device system of Karlsson is such that allows the user to deliver solutions, therefore one would expect the ability to deliver ligand solution as claimed, and 2. Karlsson teach a device in which allows control of the flow/exposure time, see for example para [0087] of Karlsson, teaching software and relevant inputs to define condition or injection of sample, indicating the system, controlled by the software is capable of controlling parameters such as flow rate, contact time.
Regarding claim 12, see Karlsson et al. teach immobilizing ligand on discrete spots/channels on the sensor surface using suitable immobilization technique (para [0086]). Although Karlsson does not use language such as “microfluidic module”, one having ordinary skill would understand that in order to inject the ligand to immobilized it would necessarily need to be provided contained in some unit or self-contained component capable of holding the liquid reagent and providing it to the sensor. As such, it would have been further prima facie obvious based on the disclosure of Karlsson, that when relying on “suitable immobilization technique” that Karlsson provide the ligand by “using” a structure/unit component that holds and provides the ligand (thereby, reading on “a microfluidic module” when given broadest reasonable interpretation, since the original specification provides no limiting structure). One having ordinary skill would have a reasonable expectation of success given that the reagent must be contained and provided within some type of closed container capable of holding the liquid reagent. 
Regarding claim 13, see further as cited above, Karlsson address at least a first and second sensing area, one with less immobilized ligand than the other (thereby addressing a first amount of the ligand immobilized on the first sensing area is less than a second amount of the ligand immobilized on the second sensing area). 
Regarding claim 14, see the combination of the cited prior art addresses a plurality of sensing surfaces with different densities (see e.g. above and para [0065]), see for example including up to 4 ligand densities (para [0090], thereby addressing the at least third recited sensing area at claim 14).
Claim 21 recites, “the multi-channel SPR device is further configured to immobilize the respective amount of the ligand on the each of the sensing areas by:” then the steps for achieving immobilized ligand including the capability of “delivering a ligand solution of a predetermined ligand concentration over the sensing areas” and “controlling” the exposure time of the ligand solution at the sensing areas. The claim (21) does not further limit the claimed method steps of claim 1, as the recited language does not include steps which amount to the act of immobilizing different ligand densities at the various sensing areas. Rather, as presently recited the claim language merely requires that the SPR device is “configured to” achieve this action, i.e., configured to immobilize the respective densities (the immobilization of ligand is not recited as active steps performed when carrying out the claimed method, rather the device merely must be capable of these actions).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. in view of Andersson et al., as applied to claim 1 previously above, and further view of Ly et al., US PG Pub No. 2009/0213383A1.
Karlsson et al. teach a method substantially as claimed (see as cited in detail previously above under 35 U.S.C. 102). Although Karlsson does teach preferably using a multi-flow channel system, Karlsson fails to disclose specific structural details of the system and therefor fails to teach the SPR device comprising a sensor, a microfluidic module coupled to the sensor, a light source, one or more optical assemblies, and one or more optoelectronic position detectors (claim 3).
Ly et al. teach an apparatus for SPR comprising a flow through control system in combination with a sample cell that has one or more fluidic channels (i.e., a multi-channel SPR device, see para [0028]), the apparatus of Ly is capable of being controlled to flow a single sample solution through multiple different fluidic channels either sequentially (see also paras [0028] and [0074]). See para [0035], Ly teach the metal film layer can be divided into multiple regions each coated with either different molecule, or molecule that is the same.  As such, the apparatus of Ly addresses a multi-channel SPR device capable of delivering analytes with predefined concentration onto one or more sensing areas of a sensor surface (see also para [0054], the apparatus measuring a surface process as the sensing areas, including attachment, detachment, reaction on or near the surface, etc.). The channels of Ly are taught as electrically isolated regions, Ly teach the electrical isolation provides benefit because it assists in the independent control and measurement of the different regions electrically or electrochemically (e.g., para [0036]); see also Ly teach the ability to control flow rate of fluid or fluids in such a system (para [0038]). 
Regarding claim 2, see the SPR device of Ly et al. comprises a sensor (see Figure 2, embodiment 201, and paras [0031] and [0034], a metal film layer 202 on a dielectric body such as a prism, 201), a microfluidic module coupled to the sensor (see para [0033], flow through control system 175 of Figure 2, controlling flow at the sensor), a light source (paras [0031], [0041] and Figure 2, embodiment 220), one or more optical assemblies (see para [0042], an optical lens assembly comprising lenses to project light beam at a specific angle onto metal film layer), and one or more optoelectronic position detectors (Ly at para [0046], e.g., one or more light beam sensors or other radiation detectors). The reference does teach electronics communicable coupled to a computer (para [0047], computer 240 of Figure 2), see teaching a computer for processing, display and/or analysis, see para [0047]), and at least partially control delivery of the analyte to the sensing areas (partially control fluid delivery over sensing areas, see paras [0047]-[0050]). The sensor of Ly’s device further comprising a metal film and one or more dielectric blocks (see paras, [0024], [0035], [0039] and Figure 2 at 202, metal film layer placed on dielectric body, such as a prism, thereby addressing “one or more dielectric blocks configured to support the metal film as the sensing surface”). See also as indicated previously above, Ly’s SPR device addresses a microfluidic module (see para [0033], flow through control system 175 of Figure 2, controlling flow at the sensor); the microfluidic module of Ly is coupled to the sensor and the various channel inlets and outlets (thereby addressing comprising multiple inlet and outlet ports configured to control delivery of a fluid, as claimed, see Ly at para [0039] referring to inlets (206) and outlets (207) at Figure 2, see Figure 2, the flow through control system (174) connected at the arrows to the inlets and outlets, also paras [0040]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a multi-channel SPR device such as that as described by Ly et al., when performing the methods of Karlsson et al. (i.e. providing a multi-channel SPR device). One would have been motivated to use a multi-channel SPR device as that of Ly et al. because the apparatus of Ly is capable of passing a single sample solution comprising a concentration of analyte through multiple surfaces containing ligand, as is intended by the method of Karlsson. The modification would be an obvious matter of using a known apparatus for its intended purpose, since each of the areas containing different concentrations of immobilized ligand could be designated to its own channel, thereby keeping the sensing areas separate for separate detection. Further, one of ordinary skill would have been motivated to use the multi-channel system of Ly because of the benefit of independent control over flow/measurements conducted at each sensing area that is afforded by the system of Ly. One of ordinary skill in the art would have a reasonable expectation of success using a known apparatus for its known purpose, and further would expect success using such a multi-channel device in the methods of Karlsson because Karlsson does prefer the use of a multi-channel device for their measurements.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. in view of Ly et al., US PG Pub No. 2009/0213383A1.
Karlsson et al. teach a method substantially as claimed (see as cited in detail previously above under 35 U.S.C. 102). Although Karlsson does teach preferably using a multi-flow channel system, Karlsson fails to disclose specific structural details of the system and therefor fails to teach the SPR device comprising a sensor, a microfluidic module coupled to the sensor, a light source, one or more optical assemblies, and one or more optoelectronic position detectors (claim 3).
Ly et al. teach an apparatus for SPR comprising a flow through control system in combination with a sample cell that has one or more fluidic channels (i.e., a multi-channel SPR device, see para [0028]), the apparatus of Ly is capable of being controlled to flow a single sample solution through multiple different fluidic channels either sequentially (see also paras [0028] and [0074]). See para [0035], Ly teach the metal film layer can be divided into multiple regions each coated with either different molecule, or molecule that is the same.  As such, the apparatus of Ly addresses a multi-channel SPR device capable of delivering analytes with predefined concentration onto one or more sensing areas of a sensor surface (see also para [0054], the apparatus measuring a surface process as the sensing areas, including attachment, detachment, reaction on or near the surface, etc.). The channels of Ly are taught as electrically isolated regions, Ly teach the electrical isolation provides benefit because it assists in the independent control and measurement of the different regions electrically or electrochemically (e.g., para [0036]); see also Ly teach the ability to control flow rate of fluid or fluids in such a system (para [0038]). 
Regarding claim 2, see the SPR device of Ly et al. comprises a sensor (see Figure 2, embodiment 201, and paras [0031] and [0034], a metal film layer 202 on a dielectric body such as a prism, 201), a microfluidic module coupled to the sensor (see para [0033], flow through control system 175 of Figure 2, controlling flow at the sensor), a light source (paras [0031], [0041] and Figure 2, embodiment 220), one or more optical assemblies (see para [0042], an optical lens assembly comprising lenses to project light beam at a specific angle onto metal film layer), and one or more optoelectronic position detectors (Ly at para [0046], e.g., one or more light beam sensors or other radiation detectors). The reference does teach electronics communicable coupled to a computer (para [0047], computer 240 of Figure 2), see teaching a computer for processing, display and/or analysis, see para [0047]), and at least partially control delivery of the analyte to the sensing areas (partially control fluid delivery over sensing areas, see paras [0047]-[0050]). The sensor of Ly’s device further comprising a metal film and one or more dielectric blocks (see paras, [0024], [0035], [0039] and Figure 2 at 202, metal film layer placed on dielectric body, such as a prism, thereby addressing “one or more dielectric blocks configured to support the metal film as the sensing surface”). See also as indicated previously above, Ly’s SPR device addresses a microfluidic module (see para [0033], flow through control system 175 of Figure 2, controlling flow at the sensor); the microfluidic module of Ly is coupled to the sensor and the various channel inlets and outlets (thereby addressing comprising multiple inlet and outlet ports configured to control delivery of a fluid, as claimed, see Ly at para [0039] referring to inlets (206) and outlets (207) at Figure 2, see Figure 2, the flow through control system (174) connected at the arrows to the inlets and outlets, also paras [0040]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a multi-channel SPR device such as that as described by Ly et al., when performing the methods of Karlsson et al. (i.e. providing a multi-channel SPR device). One would have been motivated to use a multi-channel SPR device as that of Ly et al. because the apparatus of Ly is capable of passing a single sample solution comprising a concentration of analyte through multiple surfaces containing ligand, as is intended by the method of Karlsson. The modification would be an obvious matter of using a known apparatus for its intended purpose, since each of the areas containing different concentrations of immobilized ligand could be designated to its own channel, thereby keeping the sensing areas separate for separate detection. Further, one of ordinary skill would have been motivated to use the multi-channel system of Ly because of the benefit of independent control over flow/measurements conducted at each sensing area that is afforded by the system of Ly. One of ordinary skill in the art would have a reasonable expectation of success using a known apparatus for its known purpose, and further would expect success using such a multi-channel device in the methods of Karlsson because Karlsson does prefer the use of a multi-channel device for their measurements.  

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 10, see as indicated previously above, the objection to the specification and the objection to claim 1 are withdrawn in response to Applicant’s amendments to the claims.
Similarly, regarding remarks pages 10-12, see above, the previous rejections of claims under 35 U.S.C. 112(a) regarding new matter and under 35 U.S.C. 112(b), are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 101, Applicant argues (remarks pages 14-15) the claims have been amended to overcome the rejection.
Specifically, at remarks page 15, Applicant argues as amended the claims integrate the judicial exception (the abstract ideas) into a practical application. Applicant references MPEP 2016.04(d) and argues the claimed invention recites an improvement to SPR biosensing technologies. However, this argument is not persuasive as it fails to identify the step or element that either integrates the judicial exception into a practical application, or identify the claimed step or element that amounts to something more than what was considered routine and conventional in the SPR immunoassay art at the time.
Applicant also argues claims 1 and 7 each recite many significant additional claim elements beyond the identified abstract ideas, specifically referencing the step of “using a multi-channel SPR device” and the limitations encompassed by this step. Specifically, Applicant emphasizes the steps of “identifying a valid portion of the data measured at the multi-channel SPR device by” generating a plot for each sensing area of Req versus Rmax, determining the portion for each that shows Req directly proportional for Rmax, and including the portion in each of the valid portion, as a significant additional claim element beyond the abstract ideas. However, see for the reasons as indicated in the amended grounds of rejection, these emphasized limitations specific to the “identifying” step are further directed to a series of abstract ideas. 
Applicant also emphasizes the limitations at claim 7 regarding applying a linear regression fit to a linear model to identify the valid portion and including the portion determined into the valid portion of the data. However, see as indicated above, these limitations are also directed to abstract ideas themselves, not practical applications thereof. 
Applicant argues this specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of SPR bio-sensing technologies and uses the ideas in a meaningful way that is not generally linking to a technological environment. However, these arguments are not persuasive for the reasons as indicated above (mainly, because the emphasized limitations are themselves the judicial exceptions, i.e., the abstract ideas).
Regarding the arguments that the claimed approach improves the technical field, in such instances where it is asserted that the claimed invention improves upon the conventional technology or technological processes, MPEP 2106.05(a) states the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The improvement must be apparent to one of ordinary skill in the art. Setting forth that there is an improvement in a conclusory manner is not sufficient. The present argument is merely a bare statement and fails to identify a technical problem and explain the details of the unconventional technical solution which Applicant’s invention provides. MPEP 2106.05(a) also states judicial exceptions alone cannot provide the improvement; the improvement can be provided by one or more additional elements. As such, for at least these reasons, this argument is not persuasive.
Regarding step 2B, Applicant further argues the ordered combination of limitations of the amended claims adds limitations that are improvements beyond that which was well-understood, routine and convention in the field (remark pages 17-18). Specifically, Applicant argues the ordered combination of limitations are considered a non-conventional and non-routine arrangement of systems. Applicant refers to paragraph [0033] of the substitute specification (filed 11/24/2021) as indicating improvements to conventional approaches including the use of a fixed concentration and varied immobilization amounts at the sensing areas. However, the use of a single concentration and different immobilization is not unconventional activity, see for example cited in detail above Labrie and Karlsson, single injection was an art recognized technique known to those having ordinary skill in the art at the time. Also, as evidence that this activity was not unconventional is Andersson et al., Andersson specifically teach (para [0085]), referring to BIAcore instrumentation, alternative to performing affinity assays using varying concentration of analyte and uniform concentration of ligand, one can perform such assays with a number of surface areas of different densities (surface concentrations) of immobilized ligand and a single analyte concentration.
Regarding remarks specific to the dependent claims (remarks page 18), see for the reasons as indicated above, the claims are rejected under 35 U.S.C. 101.
Regarding the rejections of claims 1 and 7 under 35 U.S.C. 102 (and the further rejection under 35 U.S.C. 103), at remarks pages 19-23, Applicant argues amendments to the claims and argues Karlsson does not address every claimed limitation (remarks page 21). Applicant argues Karlsson appears to disclose a method including co-evaluating data from determination of active concentration by kinetic analysis at different flow rates, using several dilutions of sample to include in the global fit (Applicant’s amended claims recite “single injection”). See the amended grounds of rejection set forth in response to the amendments to the claims; the pending rejection addresses newly recited limitation regarding single injection (e.g., see Andersson et al. as cited and discussed in detail above). 
For all of these reasons, Applicant’s arguments are not persuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641